Citation Nr: 0917840	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds of the left thigh, rated as 10 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wounds of the fifth left metatarsal, rated as 10 percent 
disabling.

3.  Entitlement to a separate compensable rating for shell 
fragment wound scarring of the left forearm.

4.  Entitlement to a separate compensable rating for shell 
fragment wound scarring of the left thigh.

5.  Entitlement to a separate compensable rating for shell 
fragment wound scarring of fifth left metatarsal.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 RO decision, which denied 
increased ratings for shell fragment wounds of the left 
forearm, left thigh, and left fifth metatarsal.  In July 
2004, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).

In a decision dated in August 2005, the Board denied the 
appeal.  At the same time, the Board also remanded the issues 
of whether a separate rating was warranted for scars 
associated with the shell fragment wounds of the left 
forearm, left thigh, and left fifth metatarsal to the RO for 
additional development.  In December 2005, the RO issued a 
supplemental statement of the case, reflecting the denial of 
separate ratings for the shell fragment wound residuals.  

In the meantime, the veteran appealed the August 2005 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a September 2006 joint motion to the Court, the 
parties (the veteran and the VA Secretary) agreed to affirm 
the Board's decision regarding an increased rating for shell 
fragment wound residuals of the left forearm, and to vacate 
and remand the Board decision with respect to the other two 
issues, increased ratings for shell fragment wounds of the 
left thigh and left fifth metatarsal.  In an October 2006 
order, the Court granted the joint motion.  Because the 
issues of separate ratings for scars were not yet the subject 
of a Board decision, they were not include in the Court's 
order, and entitlement to a separate compensable rating for 
scars from all three shell fragment wounds remains on appeal.  
Pursuant to the joint motion and Court order, the case was 
remanded for additional development in August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate compensable rating for 
shell fragment wound scarring of fifth left metatarsal is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the left thigh is 
manifested by pain and numbness with no more than moderate 
injury to Muscle Group XIV with full range of flexion and 
extension of the knee and full function of the muscle group, 
as compared with the right thigh.

2.  The veteran's residuals of a shell fragment wound to the 
fifth left metatarsal encompass moderate limitation of 
function with subjective complaints of pain.

3. The veteran's shell fragment wound entrance wound scar on 
the dorsal (back) aspect of the left forearm measures 4 cm 
long by 2 cm wide, and is nontender and stable.  

4.  The veteran's shell fragment wound exit wound scar on the 
ventral (front) aspect of the left forearm is manifested by 
herniation, comparable to an unstable scar.

5.  The Veteran's shell fragment wound scar of the left thigh 
is nontender and stable, and measures 4 cm long by 2 cm wide.

6.  The above levels of disability have been present 
throughout the appeal period, and the schedular criteria are 
adequate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
shell fragment wounds of the left thigh have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.55, 4.56, 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the fifth left 
metatarsal have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.71, Diagnostic Code 5283, 38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (2008).

3.  The criteria for a separate compensable rating for a 
shell fragment wound entrance wound scar on the dorsal aspect 
of the left forearm have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.71a, 
Diagnostic Codes 7801-7805 (2008). 

4.  The criteria for a separate 10 percent rating for an 
unstable shell fragment wound exit wound scar on the ventral 
aspect of the left forearm have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 7803 (2008). 

5.  The criteria for a separate compensable rating for a 
shell fragment wound scar on the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.14, 4.71a, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In the case at hand, the record reflects that the veteran was 
provided VCAA notice as it pertains to his claims for 
increased ratings in a letter dated in October 2007.  
The RO advised the claimant of his and VA's respective duties 
for obtaining different types of evidence, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit that would be relevant to establishing 
entitlement to increased compensation, such as treatment 
records or statements discussing his disability symptoms from 
people who had witnessed how they affected him.  He was told 
that a disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  He was provided 
with examples of the types of medical and lay evidence that 
he may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  He was 
also provided with information regarding effective dates.  
Subsequent to the notification letter, his claim was 
readjudicated in a February 2009 supplemental statement of 
the case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the duty to notify has been satisfied.

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post- 
service medical records identified by the veteran. In 
addition, he has been provided with examinations to ascertain 
the severity of his service-connected shell fragment wound 
disabilities.  He testified at a Board hearing in June 2004.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evidentiary Background

The record reflects that the veteran is right handed.

During service in France during World War II, the veteran 
sustained shell fragment wounds from a mortar shell in 
November 1944.  He had multiple shrapnel wounds involving his 
thighs, left forearm, and left foot.  As pertinent to this 
decision, his service treatment records reflect that he 
sustained perforated wounds to his left forearm, a 
penetrating wound to his left thigh, and a laceration wound 
to his left foot.  These involved his skin, muscles, and 
bone.  He had compound comminuted fractures of his left 
radius and mid thigh as well as his left 5th metatarsal.  His 
wounds were debrided; a foreign body was removed from his 
right thigh; and his left arm and leg were casted.  The 
veteran received a Purple Heart for his combat injuries.

By rating action in March 1946, the RO awarded service 
connection for the veteran's shell fragment wound scars of 
the left forearm, right thigh, left thigh, and left foot.  A 
noncompensable disability evaluation was initially assigned 
for these disabilities.  By subsequent rating in March 1947, 
the RO awarded a 20 percent disability rating residuals of a 
shrapnel wound of the left forearm with compound comminuted 
fractures of the left radius and retained foreign bodies and 
slight limitation of motion.  A 10 percent disability 
evaluation was assigned for residuals of a shrapnel wound of 
the left thigh with retained foreign body and scar and a 10 
percent disability evaluation was assigned for residuals of a 
shrapnel wound of the 5th left metatarsal with scar with a 
compound comminuted fracture.  These compensable ratings were 
made effective as of November 1945.

In May 2002, the veteran submitted a claim for increased 
ratings for his service-connected left arm, left foot, and 
left leg disabilities.

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination also dated in June 2002.  
Examination of the left dorsal lateral aspect of the forearm 
revealed a 4 cm long by 2 cm wide mildly depressed irregular 
scar from the shrapnel entrance wound.  The mid ventral 
forearm had an exit wound site that had a 3 cm oval shaped 
scar with some very mild muscle herniation which was 
reducible and nontender.  It was noted that this scar was not 
a hindrance.  A small muscle herniation was noted in the left 
forearm.  Diagnosis was small muscle herniation of the left 
forearm related to past traumatic facture and shrapnel wound.

On the examination, the Veteran complained of cramping in the 
left thigh.  He said that the underside (posterior) of the 
veteran's left thigh caused him discomfort.  Alleviating 
factors included hot packs.  He reported having a piece of 
shrapnel taken out by an orthopedic doctor in 1948 who was 
treating him for back pain.  At the present time, he was able 
to flex and extend his knee without any trouble.  No muscle 
herniation was noted in the left thigh region.  The diagnosis 
was a traumatic scar secondary to shrapnel of the left thigh 
with fully functional muscle group.

The veteran was also afforded a VA foot examination in June 
2002.  He complained that his left foot hurt along the arch.  
He had a hard time getting comfortable shoes.  He was taking 
Naprosyn and Tylenol for pain and was using an analgesic 
ointment.  He felt that his foot pain was about a 7 on a 
scale from 0 to 10.  Precipitating factors of left foot pain 
including being up on his feet and climbing or descending 
steps.  Alleviating factors included taking his medication 
and getting the weight off his feet.  It was not felt that 
orthotics were required; however, it was recommended that the 
veteran wear good, soft, supportive shoes.  He mowed his yard 
and was independent in his activities of daily living.  He 
had a slow, but normal gait, that was not antalgic.  He was 
able to bear his weight on his heels and toes momentarily 
with some discomfort along the forefoot.  Heel weight bearing 
was okay.  With the exception of superficial varicose veins, 
his feet appeared normal.  Left ankle range of motion was 
normal and intact and an X-ray of his left foot was normal.  
Diagnosis was mechanical foot pain.

At his hearing before the Board in June 2004, the veteran 
reported that his residual shell fragment wound scars 
irritated him.  He said he also had retained foreign bodies 
in this left thigh.  He reported that the residual shell 
fragment wound scar bothered him.  The scar did not bleed 
rather it was "just not very comfortable."  He reported 
cramping in his thigh below the scar.  He also had pain if he 
walked very far.  He reported numbness in his left foot.  He 
had pain in his left foot, but it was not constant.  He 
experienced the pain when he stood or walked on his foot.  
His footwear irritated his scar.  The veteran reported that 
he was not receiving any current treatment for his shell 
fragment wounds.

During VA outpatient treatment later in June 2002, the 
Veteran's chief complaint was right shoulder pain; the 
veteran also complained of numbness in the left outer aspect 
of his foot.  The left foot examination was negative, with 
questionable neuropathic symptoms.  In July 2002, there was 
no left upper extremity or lower extremity numbness or 
paresthesias aside from a chronic left foot condition from a 
remote injury.  In March 2006, the Veteran complained of 
chronic left hip and thigh pain, as well as redness and 
swelling of the left arm.  On examination, range of motion of 
the left hip was active.  There was no swelling or tenderness 
in the left thigh.  The left arm had a small inclusion cyst, 
without cellulitis or abscess.  

On a VA examination in January 2009, the Veteran complained 
of tingling and numbness of the left lateral side of the foot 
and said he had achiness with walking.  His complaint of pain 
and numbness could be as likely as not secondary to the foot 
trauma with shrapnel with some superficial digital nerve 
trauma.  On examination, he had mild pain elicited with 
direct firm palpation along the lateral aspect of the left 
mid-foot and the lateral mid arch.  There were no nodules or 
neuromas identified.  Precipitating factors were being on his 
feet and walking.  He was able to bear weight.  The pertinent 
diagnosis was mechanical left foot pain, healed 5th 
metacarpal fracture.  

Concerning the left thigh, the examiner noted that left femur 
X-rays in March 2006 showed no shrapnel, although past films 
showed a healed mid-shaft fracture, with a metallic foreign 
body.  His complaint was a left thigh cramping sensation and 
left leg pain.  He reported occasional night cramps after 
much walking.  He described the pain as moderate.  On 
examination, it was noted that the left lateral vastus 
lateralis and likely the biceps femoris muscles were damaged.  
He was struck in the lateral thigh with shrapnel and 
complained of pain there and in the hamstring area while 
being examined.  He voiced discomfort over the left mid thigh 
with repetitive flexion and extension of the knee joint while 
weightbearing.  As far as functional loss, there was cramping 
of the left thigh with ambulation of about 400 to 500 feet, 
he reported.  He claimed he tired easily when walking.  He 
had no palpable muscle spasm with repeated motions on 
examination.  His mid thigh circumference was equal 
bilaterally, i.e., measured the same in the right and left 
thighs.  He did voice pain with repetitive movements of the 
thigh muscles but showed good effort and no functional loss 
in terms of muscle mass or contraction.  His strength was 
equal at 4/5 in both legs.  He would be expected to have 
decreased distance ambulation with flare-up of muscle pain.  
At this point, his left thigh muscle group had sufficient 
endurance and strength to accomplish his activities of daily 
living.  He had some discomfort with long distance ambulation 
and had a history of ambulation limitation by fatigability 
and weakness.  The diagnosis was left thigh shrapnel wound 
with preserved muscle mass but decreased endurance and 
strength.  He also had evidence of a shrapnel scar in the 
lateral mid-thigh which was 4 cm long by 2 cm wide, mildly 
depressed and slightly irregular in shape.  

Regarding his forearm, he had a 3 cm oval shaped scar and 
very mild muscle herniation noted which was reducible and 
nontender and nonadherent.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pertinent VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending, staged ratings may 
be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Muscle Impairment

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.

The type of injury contemplated by "slight disability of 
muscles" is a simple wound of muscle without debridement or 
infection.  This type of injury is evidenced by service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c).  Objective findings of this type of 
injury include a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

The type of injury contemplated by "moderate disability of 
muscles" is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  This type 
of injury is evidenced by service department record or other 
evidence of in-service treatment for the wound or a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings of this type of 
injury include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance; or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

The type of injury contemplated by "moderately severe 
disability of muscles" is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  This 
type of injury is evidenced by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c); and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings of this type of injury include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury contemplated by "severe disability of 
muscles" is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  This type of injury is evidenced by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings of this type of injury 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles that swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements that indicate severe impairment of 
function when compared with the corresponding muscles of the 
uninjured side.  If present, the following are also signs of 
severe muscle disability:  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.


Functional Loss

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.  The Board notes that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 require that the veteran's pain, swelling, 
weakness, and excess fatigability be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

Left Thigh

The veteran's service-connected left thigh muscle disability 
is currently evaluated under Diagnostic Code 5314 which 
pertains to Muscle Group XIV. Muscle Group XIV involves the 
anterior thigh group.  38 C.F.R. § 4.73.  The function of 
this muscle group is extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissat's) band, acting with XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.

A slight injury is evaluated as 0 percent disabling; a 
moderate injury is evaluated as 10 percent disabling; a 
moderately severe injury is 30 percent disabling; and a 
severe injury is evaluated as 40 percent disabling and is the 
highest rating available under Diagnostic Code 5314.

After a review of the evidence, the Board finds that the 
service-connected shell fragment wounds of the left thigh 
currently result in no more than moderate injury to Muscle 
Group XIV and is appropriately rated as 10 percent disabling.

First the type of injury to the left thigh is not consistent 
with a moderately severe injury.  The wound was not through 
and through, and even assuming that it was deep and 
penetrating, this is also a criterion for the moderate 
rating.  While he underwent debridement of the wound during 
service, there were no reports of prolonged infection, or 
sloughing of soft parts.  While the veteran was hospitalized 
for several months during service for treatment of his 
multiple shell fragment wounds, little post-service treatment 
has been required.  While he has some of the cardinal signs 
and symptoms of a muscle disability, one or more of the 
cardinal signs, particularly lowered threshold of fatigue 
after use, are contemplated by the rating currently in 
effect.  The cardinal signs and symptoms demonstrated by the 
Veteran are no more than moderate.  In this regard, his 
strength was 4/5, but this was present in both lower 
extremities.  Despite a physically demanding job, he was able 
to keep up with work requirements following service for 34 
years, although he experienced pain.  Now, he is able to 
perform his activities of daily living.  Moreover, there is 
no difference between the muscle substance or function of the 
left thigh, as compared to the right.  The Veteran is able to 
flex and extend his knee without trouble and no muscle 
herniation was noted in the left thigh area.  Repeated 
movements did not show any functional loss or muscle spasm.  
Thus, the level of decreased strength, with pain, weakness, 
and fatigability, reflects no more than moderate muscle 
injury.  The Board thus finds that any and all symptoms he 
currently experiences are adequately contemplated by the 10 
percent disability currently in effect.  It is found that the 
evidence now demonstrated does not more nearly approximate a 
moderately severe disability, which is required for a higher 
rating.

Left Foot

The veteran's shrapnel wounds of the left foot are currently 
evaluated under Diagnostic Code 5284.  Under these criteria, 
the 10 percent disability evaluation presently in effect 
contemplates moderate disability of the foot.  A 20 percent 
disability evaluation is warranted for moderately severe 
disability of the foot and a 30 evaluation is warranted for 
severe disability.

Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted for moderate malunion or nonunion of the tarsal or 
metatarsal bones, while a 20 percent evaluation contemplates 
moderately severe malunion or nonunion.

In addition, the veteran's left foot disability may also be 
rated based on the criteria for rating muscle injuries.  
Under Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the intrinsic muscles of the foot.  Functions of 
these muscles include movements of the forefoot and toes and 
propulsion thrust in walking.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group X, while a 20 percent evaluation is in 
order for moderately severe disability.

Potentially relevant diagnostic codes to rate neurologic 
manifestations affecting the function of the feet are located 
at 38 C.F.R. § 4.124a. These codes include Diagnostic Code 
8520 (for the sciatic nerve), Diagnostic Code 8521 (for the 
external popliteal nerve/common peroneal), Diagnostic Code 
8522 (for the musculocutaneous nerve/superficial peroneal), 
Diagnostic Code 8523 (for the anterior tibial nerve/deep 
peroneal), Diagnostic Code 8524 (for the internal popliteal 
nerve/tibial), and Diagnostic Code 8529 (for the external 
cutaneous nerve of the thigh).  For each of the codes, mild 
incomplete paralysis warrants a 10 percent evaluation at 
most.  Moreover, a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different function.  
38 C.F.R. § 4.55(a) (2008).  

The Board has considered the veteran's disability from a 
musculoskeletal, muscle injury, and neurological standpoint.  
In terms of musculoskeletal symptoms, the veteran's 
disability is productive of tenderness, and subjective 
complaints of pain.  While the veteran complained of left 
foot pain along the arch, range of motion testing was normal 
and intact during examination in June 2002.  While the 
veteran had a slow gait, it was noted to be normal and was 
not antalgic.  He was able to mow his yard and was 
independent in his activities of daily living.  On a VA 
examination in January 2009, the Veteran complained of 
tingling and numbness of the left lateral side of the foot 
and said he had achiness with walking, and the examiner 
indicated that this was as likely as not associated with the 
shell fragment wound with some superficial digital nerve 
trauma.  However, the only abnormal finding involving the 
foot was mild pain elicited with direct firm palpation along 
the lateral aspect of the left mid-foot and the lateral mid 
arch.  The pertinent diagnosis was mechanical left foot pain, 
healed 5th metacarpal fracture.  

Based on the foregoing, the Board finds that the overall 
symptomatology of the left foot has, on balance, been shown 
to be no more than moderately disabling under either the 
musculoskeletal or muscle impairment codes.  The clinical 
evidence of record does not reveal more than mild 
neurological symptoms.  As such, the current 10 percent 
evaluation is appropriate.  This takes into account the 
additional achiness that the Veteran experiences when 
walking, as well as his neurological complaints, both of 
which affect the function of his foot.  No additional 
functional impairment has been reported by the Veteran, and 
he is able to engage in all of his activities of daily 
living.    

There is also no evidence of severe unilateral flat foot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); unilateral claw foot, with all toes 
tending to dorsiflexion, limitation of dorsiflexion of the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or a moderately severe foot injury (20 
percent under Diagnostic Code 5284).  Overall, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left foot, and this claim must be 
denied.



Scars

Separate ratings may be assigned for symptoms, such as scars, 
which are not "duplicative of or overlapping with the 
symptomatology" of the underlying condition.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  

Scars that are deep or cause limited motion warrant a 
20 percent evaluation if covering areas exceeding 12 square 
inches, a 30 percent evaluation if covering areas exceeding 
72 square inches, and a 40 percent evaluation if covering an 
area exceeding 144 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7801.  Scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Left forearm

The June 2002 VA examination disclosed a 4 cm long by 2 cm 
wide mildly depressed irregular scar from the shrapnel 
entrance wound.  This scar has not been shown to be unstable, 
tender, painful, or of a size to warrant a compensable 
evaluation.  

However, the mid ventral forearm also had an exit wound site 
that had a 3 cm oval shaped scar with some very mild muscle 
herniation which was reducible and nontender.  The January 
2009 VA examination also revealed a 3 cm oval shaped scar and 
very mild muscle herniation noted which was reducible and 
nontender and nonadherent in the left forearm.  The Veteran 
testified that this scar is irritating, and the Board finds 
his testimony credible.  

"Herniation" defined as "the abnormal protrusion of an 
organ or other body structure through a defect or natural 
opening in a covering. . . ."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 844 (30th ed. 2003).  It would appear from this 
definition that the symptoms of the Veteran's left forearm 
scar may be considered analogous to an unstable scar.  As 
such, the scar more closely approximates the criteria for a 
10 percent rating.  In view of these factors, the Board finds 
that a separate 10 percent rating is warranted for a 
superficial unstable scar of the left forearm.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Left Thigh

The most recent examination showed a shrapnel scar in the 
lateral mid-thigh which was 4 cm long by 2 cm wide, mildly 
depressed and slightly irregular in shape.  The Veteran has 
not reported that the scar itself is painful, and the medical 
evidence does not show a painful or tender scar.  The scar 
has not been shown to be unstable  or of a size to warrant a 
compensable evaluation.  Accordingly, the preponderance of 
the evidence is against the claim for a separate rating, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

All Claims

The veteran states that is service-connected shell fragment 
wounds caused pain while he was working in a job which 
required him to stand for considerable periods of time, but 
he was able to work until he retired after 34 years.  Now, he 
is able to complete his activities of daily living.  It is 
acknowledged that his service-connected disabilities may well 
cause some impairment in his daily activities or in 
physically demanding employment.  However, the evidence does 
not suggest that the rating criteria are inadequate to 
describe his shell fragment wounds residuals, and, 
consequently, the question of an extraschedular evaluation is 
not raised.  See Barringer v. Peak, No. 06-3088 (U.S. Vet. 
App. Sept. 16, 2008); Thun v. Peake, 22 Vet. App. 111 (2008).  
In this regard, the rating schedule provides for higher 
evaluations for his shell fragment wounds and for separate 
ratings for scars, and there is no symptomatology pertaining 
to the disabilities at issue which the Board has not 
considered in its evaluation.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A.  § 5107(b); see Ashley v. Brown, 6 
Vet. App. 52 (1993).  As discussed above, the Board finds 
that the preponderance of the evidence is against the claims 
for increased ratings for shell fragment wound residuals of 
the left thigh and left 5th metatarsal.  The preponderance of 
the evidence is against claims for separate ratings for shell 
fragment wound residual scarring on the dorsal aspect of the 
left forearm, and on the left thigh.  Further, the schedular 
rating criteria are adequate, and there is no evidence 
suggesting that a higher rating was warranted for any 
identifiable time period during the appeal period.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The disability picture more closely approximates the criteria 
for a separate 10 percent rating for a shell fragment wound 
residual scar on the ventral aspect of the left forearm, and, 
accordingly, a 10 percent rating is warranted; to that 
extent, the appeal is allowed.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  Further, the separate compensable rating for the scar 
on the front of the left forearm is warranted for the entire 
appeal period.  See Hart, supra.


ORDER

Entitlement to an increased rating for shell fragment wounds 
of the left thigh, rated as 10 percent disabling, is denied.

Entitlement to an increased rating for shell fragment wounds 
of the fifth left metatarsal, rated as 10 percent disabling, 
is denied.

Entitlement to a separate compensable rating for a shell 
fragment wound entrance wound scar on the dorsal (back) 
aspect of the left forearm is denied.  

Entitlement to a separate 10 percent rating for an unstable 
shell fragment wound exit wound scar on the ventral (front) 
aspect of the left forearm is granted.

Entitlement to a separate compensable rating for shell 
fragment wound scarring of the left thigh is denied.


REMAND

As noted in the August 2007 Board remand, the Court vacated 
the prior decision and remanded the case to the Board, 
pursuant to a joint motion for remand, which cited failure to 
provide an adequate examination.  In particular, it was noted 
that the examination had failed to describe the shell 
fragment wound scars.  Unfortunately, the January 2009 VA 
examination did not address scars of the left foot.  Remand 
instructions are neither optional nor discretionary, and full 
compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

While the January 2009 examination did not note any scars, it 
cannot be concluded that a scar was not present.  In this 
regard, a service hospital summary dated in June 1945 noted a 
painful scar on the dorsal aspect of the left foot.  A VA 
examination in October 1946 noted a 2-inch scar on the dorsum 
of. the left foot which was slightly tender.  More recently, 
at his Board hearing in June 2004, the Veteran testified that 
his footwear irritated his scar.  Since the VA examination 
did not note the presence or absence of a scar on the left 
foot, let alone describe its appearance or symptoms, the 
remand was not substantially complied with, as to that issue.  
Thus, he must be afforded another examination of the left 
foot scar, as the VA examination reports of record are not 
adequate for rating purposes and there is no other evidence 
by which to evaluate the veteran's left foot scar, residual 
of shell fragment wound.  See 38 C.F.R. §§ 3.159(c)(4), 19.9 
(2008). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his left foot to determine 
the extent of disability associated with 
scarring from service-connected shrapnel 
wound residuals left foot.  The claims 
folder, and a copy of this REMAND, must be 
made available to the examiner for review 
prior to the examination.  As noted above, 
this scar was noted to be on the dorsal 
aspect of the foot and about 2 inches long 
in service and in October 1946.  The 
examiner should measure the area of any 
scar and describe any impairment, 
including whether it is deep, superficial, 
unstable, painful, or causes limited 
function.  If no scar is present, the 
examiner must so state.  All examination 
findings, along with a rationale for each 
opinion expressed and conclusion reached, 
should be set forth in detail.   

2.  After ensuring the adequacy of the 
examination, readjudicate the claim 
remaining on appeal, entitlement to a 
separate compensable rating for scarring 
of the left foot, secondary to service-
connected shell fragment wounds.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given an opportunity to 
respond before the case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


